Name: Commission Regulation (EEC) No 3511/82 of 23 December 1982 fixing the reference prices for fishery products for the 1983 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 82 Official Journal of the European Communities No L 368/29 COMMISSION REGULATION (EEC) No 3511/82 of 23 December 1982 fixing the reference prices for fishery products for the 1983 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular the first subparagraph of Article 21 (6) thereof, Whereas the reference prices for the tuna specified in Annex III to Regulation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas, for the frozen products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, because of the volume and the conditions of importation of certain products, it is not necessary to fix immediately a reference price for these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product category, for the products specified in Annexes I , II , III , IV (B) and V to that Regulation ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products specified in Annex I (A) and (D) thereto must be equal to the withdrawal price fixed in accordance with Article 12(1 ) thereof ; Whereas the withdrawal prices for the 1983 fishing year for the fishery products specified in Annex I (A) and (D) to Regulation (EEC) No 3796/81 were fixed by HAS ADOPTED THIS REGULATION : Commission Regulation (EEC) No 3508/82 (2) ; Article 1 The reference prices for the 1983 fishing year for the products specified in Annexes I , II , III , IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto . Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16(1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3392/82 (3) ; Article 2 (') OJ No L 379, 31 . 12. 1981 , p . 1 . (2) See page 18 of this Official Journal . This Regulation shall enter into force on 1 January (3) OJ No L 357, 18 . 12. 1982, p . 1 . 1983 . No L 368/30 Official Journal of the European Communities 28 . 12. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission 28 . 12. 82 Official Journal of the European Communities No L 368/31 ANNEX 1 . Reference prices (or the products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 Fresh or chilled products Reference prices (ECU/tonne) Species Size (') Cutted fish with head Whole fish Extra, A (') B C ) Extra, A (&gt;) B C ) Herring 1 0 0 242 242 03.01 B I a) 1 aa) and 2 0 0 227 227 03.01 B I a) 2 aa) 3 0 0 143 143 Sardines 1 1 0 0 251 160 03.01 B I d) 1 ] (a) from the Atlantic / 2 ' 3 4 0 0 0 0 0 0 251 388 251 160 160 160 / 1 0 0 191 121 (b) from the Mediterra- / nean / 2 3 0 0 0 0 191 295 121 121 4 0 0 191 121 Dogfish 1 492 361 466 328 (Squalus acanthius) 2 420 295 394 262 ex 03.01 B I e) 1 aa) 3 230 164 197 131 (Scyliorhinus spp.) 1 506 379 474 316 ex 03.01 B I e) 1 aa) 2 506 379 442 316 3 348 253 284 158 Redfish 1 0 0 609 609 03.01 B I f) 1 2 0 0 609 609 3 0 0 515 515 Cod 1 715 675 516 397 (Gadus morhua) 2 715 675 516 397 ex 03.01 B I h) 1 3 675 556 397 318 4 540 373 310 222 5 381 222 230 151 Saithe 1 419 419 326 326 03.01 B I ij) 1 2 419 419 326 326 3 419 419 326 326 4 350 256 186 140 Haddock 1 535 475 416 356 03.01 B I k) 1 2 535 475 416 356 3 446 386 315 220 4 428 362 309 220 Whiting 1 442' 414 331 221 03.01 B 1 1) 1 2 442 414 331 221 3 408 337 298 127 4 298 204 215 127 Ling 1 578 442 476 340 03.01 B I m) 1 2 564 428 462 326 3 510 374 408 272 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 368/32 Official Journal of the European Communities 28 . 12. 82 Fresh or chilled products Reference prices (ECU/tonne) Cutted fish with head Whole fish Species Size (') Extra, A (') B (') Extra, A (') B C) Mackerel 1 0 0 196 196 (Scomber scombrus) 2 0 0 196 173 ex 03.01 B I o) 1 aa) and 3 0 0 196 162 ex 03.01 B I o) 2 ) aa) Anchovies 1 0 0 303 195 03.01 B I p) 1 2 0 0 368 195 3 0 0 303 195 4 0 0 126 126 Plaice ( 1 523 494 291 291 03.01 Big) J 2 523 494 291 291  1 January to ) 3 494 465 291 291 30 April 1983 ( 4 407 378 291 291  1 May to Ã ¯ 1 673 636 374 374 31 December 1983 \ 2 673 636 374 374 J 3 636 598 374 374 4 524 486 374 374 Hake 1 1 671 1 578 1 300 1 207 (Merluccius merluccius) 2 1 671 1 578 1 300 1 207 ex 03.01 B 1 1) 1 3 1 486 1 393 1 207 1 021 Simply boiled in water Size (') Reference prices (ECU/tonne) A C ) B C) Shrimps of the genus 1 804 680 Crangon crangon ex 03.03 A IV b) 1 2 247 247 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 2. Reference prices for the products listednn Annex II to Regulation (EEC) No 3796/81 CCT heading No Description Reference prices(ECU/tonne) A. Frozen products falling within CCT heading No 03.01 : 03.01 B I d) 2 Sardines (Sardina pilchardus) 331 03.01 B I s) 2 / Sea bream of the species Dentex dentex and Pagellus spp . 972 B. Frozen products falling within CCT heading No 03.03 : 03.03 B IV a) 1 aa) Squid (Loligo spp.) 1 852 03.03 B IV a) 1 bb) Squid (Todarodes sagittatus) 932 03.03 B IV a) 1 cc) Squid (Illex spp .) 932 03.03 B IV a) 2 Cuttle-fish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeleti 1 240 03.03 B IV a) 3 Octopus 890 No L 368/3328 . 12. 82 Official Journal of the European Communities 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna, fresh, chilled or frozen, for the industrial manufacture of products falling within heading No 16.04  subheading 03.01 B I c) 1 Reference prices (ECU/tonne) Product Whole Gilledand gutted Other A. Yellowfin tuna (Thunnus albacares) 1 , weighing more than 10 kg each (') 731 833 906 2, weighing not more than 10 kg each (') 665 758 825 B. Albacore (Thunnus alalunga) 1 . weighing more than 1 0 kg each (') 833 949 1 033 2, weighing not more than 10 kg each (') 1 060 1 208 1 314 C. Other species 468 534 580 (') Reference to weight applies to whole products . 4. Reference prices for the products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within subheadings 03.01 B I , B II and 16.04 GI Species Presentation Reference prices(ECU/tonne) 1 . Redfish Whole fish :  With or without head 695  Other 1 069 Fillets :  With bones (standard) 1 345  Boneless 1 582  Blocks in immediate packing weighing not more than 4 kg 1 793 Minced blocks 844 2. Cod Whole fish :  With or without head 808  Other 1 243 Fillets :  Industrial blocks, with bones (standard) 1 742  Industrial blocks, boneless 2 050  Individual fillets, with skin 1 851  Individual fillets, skinless 2 198  Blocks in immediate packing weighing not more than 4 kg 2 367 Minced blocks 963 3 . Saithe Whole fish :  With or without head 533  Other 820 Fillets :  Industrial blocks, with bones (standard) 1 097  Industrial blocks, boneless 1 219  Individual fillets , with skin 1 154  Individual fillets, skinless 1 291  Blocks in immediate packing weighing not more than 4 kg 1 372 I Minced blocks 635 No L 368/34 28 . 12. 82Official Journal of the European Communities Species Presentation Reference prices(ECU/tonne) 4. Haddock Whole fish :  With or without head 652  Other 955 Fillets :  Industrial blocks , with bones (standard) 1 622  Industrial blocks, boneless 2 008  Individual fillets, with skin 1 803  Individual fillets, skinless 2 028  Blocks in immediate packing weighing not more than 4 kg 2 163 Minced blocks 776 5 . Mackerel Whole fish :  With head 313  Headless 348  Sides 482 Fillets 608 6 . Hake Whole fish :  With or without head 611  Other 940 Fillets :  Industrial blocks, with bones (standard) 961  Industrial blocks, boneless 1 153  Individual fillets , with skin 1 027  Individual fillets, skinless 1 220  Blocks in immediate packing weighing not more than 4 kg 1 301 Minced blocks 749